Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
United States Patent 9,998,596 discloses a  device deployed in a telecommunication service provider network.   The device comprising a processor and a computer-readable storage medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising  identifying a reason code associated with a plurality of calls from a plurality of customers to a customer call center.  Determining a set of shared traits among the plurality of customers, wherein the set of shared traits is based upon first network event data and first customer account data associated with the plurality of customers.  The determining the set of shared traits comprises generating a first multi-dimensional vector having a plurality of dimensions.   A value of the first multi-dimensional vector associated with one of the plurality of dimensions represents a shared trait of the set of shared traits.  Determining a customer with a propensity to call score that exceeds a threshold score and with a customer profile that matches the set of shared traits, wherein the customer profile is based upon second network event data and second customer account data associated with the customer.  The customer profile is determined to match the set of shared traits by generating a second multi-dimensional vector having the plurality of dimensions.  A value of the second multi-dimensional vector associated with one of the plurality of dimensions represents a customer trait of the customer profile corresponding to the set of shared traits.  The customer profile is determined to match the set of shared traits when a distance between the second multi-dimensional vector and the first multi-dimensional vector is less than a threshold distance and delivering a customer service content associated with the reason code to the customer via a communication modality that is determined for the customer.


United States Patent Application Publication 2019/0051174 shows matching a requestor with an optimal provider involves determining not only the current location of the provider, but the travel vector of the provider (e.g., provider's direction towards or away from the requestor location, provider driving on a correct one-way street, provider at an intersection, etc.). Inefficient determinations of a provider's current location and its predicted travel vector can create requestor downtime, as they may have to wait for the provider to turn around or go around a block, and in some cases can lead to cancellation of requests and re-booking of additional requests if the requestor determines their pickup request cannot be fulfilled within an acceptable amount of time. As the provider is part of an on-demand service, when a pickup request is cancelled, the provider may not be able to easily and efficiently provide their service to another requestor in their current location if they changed their direction for the canceled first request. Matching providers that are not going in the right direction towards the requestor can result in the provider making detours to get back in the direction towards the requestor. Particularly for multiple pickup requests chained in a route for a single provider, a pickup request that requires the provider to make a U-turn, for example, can result in delays for all the requestors as it propagates through the route. Requester wait time and inefficient utilization of a provider's travel time is problematic because it reduces ride system resources in an area and leads to lower utilization of the provider.
United States Patent Application Publication 2009/0209233 teaches system for providing a mobile application includes a Mobile Subscriber Detection Authorization and Verification System (MSDAVS), to request and receive confidential information from a confidential information owner relating to a user who opted-in to a mobile service application, and to communicate the received confidential information to a mobile application service provider. The MSDAVS can include an opt-in database, to store opt-in or registration data of the opted-in users of the mobile service application and a service policy database. The mobile application service can be a mobile traffic alerting service, the confidential information owner a telephone number database of one of a wireless carrier or a telephone number database operator, and the requested confidential information a list telephone numbers of opted-in users in an alert area, defined by the mobile traffic alerting service.
United States Patent Application Publication 20160132857 reveals the AGLA computer device may determine a locational difference between the merchant physical address for each payment card transaction and the actual transaction location. The locational difference is processed through the computer system and the actual transaction location is used to identify trends. The historical transaction data may be enhanced to include the locational difference. In an example embodiment, the AGLA computer device may store the locational difference as a Boolean flag. In this instance, the AGLA computer device may compare the merchant physical address for each payment card transaction and the actual transaction location. If the merchant physical address and actual transaction location are different, the payment computer system may set a Boolean flag. In some examples, the merchant physical address and the actual transaction location received by the computer system may be a single geographic data point, such as a physical address. However, in other examples, the computer system may receive the merchant physical address as a single geographic data point, but the actual transaction location received may be a latitude and longitude. The AGLA computer device may modify the latitude and longitude to an address. In yet other examples, the computer system may receive the merchant physical address as a single geographic data point and receive the actual transaction location as a county. In other examples, the locational difference between the merchant physical address and the actual transaction location may be stored as a vector indicating the distance and direction between the two locations. The distance may be computed by calculating the driving distance between the two points. This can be useful when physical barriers, such as mountains or bodies of water, would skew the actual distance between the two points.
The prior art of record does not disclose or make obvious the claimed generating a second travel vector for a travel provider that owns the travel provider's mobile device by obtaining another series of GPS location information and another cell phone service provider location information for the travel provider's mobile device.   The series of GPS location information and the other cell phone service provider location information for the travel provider's mobile device r is included in the second travel vector.  Determining that the traveler's location and movement is synchronized with the travel-service provider within a specified distance threshold.  The specified distance threshold comprises specific constant distance between the traveler and the travel provider for a measured period of time.  Comparing first travel vector with second travel vector by determining that the traveler and the travel provider are within the specific constant distance for the measured period of time.  Determining that the first vector and the second vector are within the specified distance threshold.  Measuring the time period that the first vector and the second vector are within the specified distance threshold.  Determining that the first vector and the second vector are not within the specified distance threshold and cease measuring the time period; and billing the traveler for the time period that the first vector and the second vector are within the specified distance threshold comprising a range of zero feet to ten feet.  In combination with a computerized system for automatic billing of transportation services comprising a traveler's mobile device.  The traveler's mobile device comprises a traveler's mobile device global positioning system (GPS).  The traveler's mobile device obtains a traveler's mobile device location from the traveler's mobile device GPS and a cell phone service provider location information for the traveler's mobile device and communicates a first electronic signal through a cellular data network to an automated travel billing server.  The  first electronic signal comprising the traveler's mobile device location and the cell phone service provider location information for the traveler's mobile device at a specified period to the automated travel billing server.  A travel provider's mobile device, wherein the traveler provider's mobile device comprises a travel provider's global positioning system (GPS).  The travel provider's mobile device obtains a travel provider's mobile device location from the travel provider's mobile device GPS and another cell phone service provider location information for the travel provider's mobile device and communicates a second electronic signal through another cellular data network to the automated travel billing server.  The second electronic signal comprises the travel provider's mobile device location and the cell phone service provider location information for the travel provider's mobile device.  The automated travel billing server generates a first travel vector for a traveler that owns the traveler's mobile device.  The step that generates the first travel vector for the traveler further comprises tracking a location of a mobile device of the traveler by obtaining a series of GPS location information and the cell phone service provider location information for the traveler's mobile device. The series of GPS location information and the cell phone service provider location information for the mobile device of the traveler is included in the first travel vector.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Allowable Subject Matter
Claims 1-4 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/Primary Examiner, Art Unit 2645